Citation Nr: 0825391	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from October 7, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957 and from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  While service connection for a 
depressive disorder was originally granted in a May 2004 
rating decision, since an August 2004 rating decision the 
disability has been classified as post traumatic stress 
disorder.  A 50 percent rating has been in effect for this 
disability since October 7, 2003.

The issue of whether the veteran's post-traumatic stress 
disorder is productive of total occupational and social 
impairment is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Since October 7, 2003, the veteran's post-traumatic stress 
disorder has been productive of occupational and social 
impairment, with deficiencies in most areas.


CONCLUSION OF LAW

Since October 7, 2003, a 70 percent rating for PTSD has been 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.10, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

To the extent that the Board grants a 70 percent rating for 
post traumatic stress disorder VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording a VA examination.  The claimant was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in assisting the appellant 
that reasonably affects the fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication or prejudices the appellant.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Legal Criteria

In a May 2004 rating decision, entitlement to service 
connection for a depressive disorder was granted and a 50 
percent evaluation assigned, effective October 7, 2003.  The 
diagnosis was amended in an August 2004 rating decision to 
post traumatic stress disorder.  The veteran has appealed the 
assignment of the 50 percent evaluation, arguing that he 
warrants at least a 70 percent evaluation. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1990).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2007).  Finally, the evaluation assigned to a 
psychiatric disorder depends on the occupational and social 
impairment actually caused by psychiatric symptoms.       38 
C.F.R. §§ 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful situations (including work or a worklike setting); 
and inability to establish and maintain effective 
relationships.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, to include his written contentions, service 
treatment records, post-service private and VA medical 
records, and VA examination reports.  Although this Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this regard, the veteran was seen at a private medical 
office in November 2003 where he was diagnosed with a history 
of depression, with PTSD being "most likely."  Since 
returning from Vietnam he described having been married 
twice, a prior alcohol abuse problem, and a history of 
depression and recurrent nightmares about Vietnam.  He 
stopped working in February 2002.

The veteran was seen for a VA compensation examination in 
March 2004 at which time he reported twice weekly flashbacks, 
survivor guilt, nightmares, and hearing voices.  There was no 
evidence of panic attacks, and he reported enjoying spending 
time with his granddaughter and gardening.  The VA examiner 
diagnosed a recurrent major depressive disorder.  The 
examiner opined that the appellant did not meet the full 
criteria for a diagnosis of post traumatic stress disorder.  
A global assessment functioning score of 45 was assigned, 
reflecting her view that the veteran's PTSD was productive of 
serious symptoms, or serious difficulty in social, 
occupational, or school functioning.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders.

In August 2004, the veteran was seen by H. Ezell Branham, 
M.D.  He reported difficulty sleeping, persistent and intense 
nightmares and flashbacks, survivor guilt, difficulty with 
close interpersonal relationships, uncontrollable crying, and 
anger problems.  The veteran claimed that his symptoms were 
increasing in frequency.  

Mental status examination revealed that the appellant was 
appropriately groomed, oriented, and his speech was 
spontaneous.  There was no evidence of hallucinations or 
delusions.  Suicidal ideation was not reported.  
Concentration was markedly impaired.  Memory was poor for 
events which occurred in-service save for stressor related 
events.  His affect was distant, and his judgment was poor.  
His depressive symptoms were manifested by a depressed mood, 
anergia, anhedonia, constricted interests, isolation, and 
disturbed sleep.  The psychiatrist opined that the veteran 
suffered from post traumatic stress disorder with depression, 
isolation, impaired concentration, sleep pattern disturbance 
due to nightmares, flashbacks and thought insertions about 
Vietnam with unemployability.  The psychiatrist opined that 
the veteran would benefit from sleep medication, as he was 
already taking medication for depression.  He assigned a 
global assessment functioning score of 35.

The veteran was seen in October 2004 for a follow-up exam 
with Dr. Branham, where he reported similar symptoms.  He 
reported his nightmares had lessened slightly due to the 
medication prescribed at the August 2004 exam.  The veteran 
reported that he continued to isolate himself, and suffered 
from depression.  The psychiatrist opined that the veteran 
had PTSD with depression with unemployability "strictly 
related to his PTSD as a result of his military service 
time" (emphasis added).

In February 2005, the veteran was seen for a VA compensation 
examination by the same examiner who conducted the March 2004 
examination.  The examiner reviewed the record.  The 
appellant reported that his symptoms were about the same as 
at the March 2004 examination, i.e., no better, but no worse.  
He reported a continuing depressed mood, decreased appetite, 
nightmares, terminal insomnia, and concentration problems.  
Suicidal ideation and other psychotic symptoms were denied.  
A global assessment functioning score of 45 was assigned.

The record contains VA outpatient records from January 2004 
through August 2005, and from February to July 2006.  These 
medical records contain reports of the same symptoms as 
previously recorded with diagnoses of PTSD.  Global 
assessment functioning scores remained at 45.

The veteran attended group therapy at a Vet Center from June 
2005 through April 2006.  The social worker opined that the 
appellant suffered from post-traumatic stress disorder with 
strong combat-related guilt and unresolved grief.  It was 
noted that the veteran was extremely emotional, especially 
when speaking about Vietnam, which would in turn cause him 
shame and embarrassment.

In his November 2005 substantive appeal the appellant 
reported suicidal tendencies, and being reliant on his family 
for guidance. 

In July 2006, the appellant's private examiner provided an 
opinion stating that because of the veteran's post traumatic 
stress disorder, depression, seizure disorder, and thoracic 
spine compression fracture and osteoporosis, he was unable to 
work.

In October 2006, the veteran was seen for a VA compensation 
examination.  The examiner reviewed the record and provided a 
full examination.  The veteran complained of intrusive 
thoughts, interrupted sleep, nightmares, anxiety, 
hypervigilance, and episodes of depression less than fifty 
percent of the time.  The examiner noted that the veteran was 
pleasant, alert, and cooperative.  There was no evidence of 
looseness of association or flight of ideas.  His affect was 
appropriate.  There were no homicidal or suicidal ideation, 
delusions, or hallucinations.  The doctor opined, "the 
veteran does have symptoms that produce difficulty with 
interpersonal relations which would result with difficulty 
with employment, but (these difficulties) would not, in and 
of themselves, preclude employment."

Based on the foregoing, the Board finds that the evidence 
supports an award of a 70 percent evaluation, as the 
veteran's post traumatic stress disorder has been productive 
of occupational and social impairment, with deficiencies in 
most areas.  Further, the record shows intrusive thoughts, 
nightmares, hypervigilence, depression, flashbacks, and 
survivor guilt.  Finally, the appellant has reported suicidal 
tendencies, and at least one examiner suggests that the 
appellant is unemployable due to his post traumatic stress 
disorder alone.  Hence, the Board finds that an increased 
rating is in order. 


ORDER

A 70 percent evaluation for PTSD since October 7, 2003 is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

While the above decision concludes that a 70 percent 
evaluation is in order for post traumatic stress disorder, 
the evidence of record is insufficient to determine whether 
post traumatic stress disorder warrants a 100 percent rating 
from October 7, 2003.  In this respect, at least one 
physician has opined that the veteran's post traumatic stress 
disorder alone precludes substantially gainful employment.  
Others have suggested that post traumatic stress disorder 
plus a seizure disorder, and a thoracic disorder are the 
causes of his unemployability.  Still, at least one other 
physician has concluded that post traumatic stress disorder 
alone does not preclude employment.  In order to resolve 
these diverging opinions VA should attempt to secure all 
records of the veteran's private therapy with Dr. Branham, 
the appellant should be afforded a social and industrial 
survey, and he should thereafter be afforded a new VA 
psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Dr. Branham and 
request that he provide copies of all 
treatment records relating to care for the 
veteran's post traumatic stress disorder 
since October 2003.  All attempts to 
secure these records must be documented in 
the claims file.   

2.  The RO should contact the veteran and 
request that he identify any additional 
medical records which have not been 
previously provided to VA which pertain to 
care of his post traumatic stress disorder 
since October 2003.  In particular, the 
veteran should identify any additional VA, 
Vet Center or private therapy that he may 
have received.  Thereafter, the RO should 
undertake appropriate development.

3.  After completion of the foregoing, the 
veteran should be scheduled for a VA 
social and industrial survey to ascertain 
whether he is unemployable due to his 
service connected post traumatic stress 
disorder alone.  It is imperative that the 
claims file and a copy of this REMAND be 
made available to the examiner for review 
in connection with the examination.  All 
indicated special studies and tests should 
be accomplished.  The examiner must 
address whether it is at least as likely 
as not that the veteran is unable to 
obtain or maintain a substantially gainful 
occupation due solely to his post 
traumatic stress disorder.  The examiner 
must attempt to separate the effects of 
nonservice-connected disabilities, such as 
other psychiatric disorders from pathology 
caused by his post traumatic stress 
disorder.  If the veteran's pathology 
cannot be separated without engaging in 
speculation, that fact must be noted.  A 
complete rationale must be offered for any 
opinion provided

4.  Thereafter, the RO should have a VA 
psychiatrist examine the veteran and all 
pertinent records, including any newly 
offered evidence, to determine the nature 
and extent of the veteran's post-traumatic 
stress disorder since October 2003, to 
include whether it is productive of total 
occupational and social impairment.  The 
veteran's claims folder must be provided 
to the examiner for review.  The 
psychiatrist is asked to provide a medical 
opinion addressing whether it is at least 
as likely as not, i.e., there is at least 
a 50/50 chance, that PTSD/depression alone 
precludes the appellant from obtaining and 
maintaining employment.  In responding to 
these questions, the psychiatrist is to 
provide a rationale for his or her 
opinion, including addressing evidence in 
the claims file and the use of sound 
medical principles.  If the psychiatrist 
cannot offer an opinion without resorting 
to speculation, he or she must so state, 
and explain why speculation is required to 
reach the opinion offered.

5.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should review the social and 
industrial survey, as well as the 
psychiatrist's report to ensure that it is 
in complete compliance with the directives 
of this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

7.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


